Fourth Court of Appeals
                San Antonio, Texas
                     August 29, 2014

                   No. 04-14-00452-CV

             Mark HART and Angelica Hart,
                     Appellants

                            v.

   FLAGSHIP HOMES, LTD. d/b/a/ Prestige Homes,
                Appellee

From the 288th Judicial District Court, Bexar County, Texas
             Trial Court No. 2014-CI-04333
      Honorable Martha B. Tanner, Judge Presiding


                   No. 04-14-00568-CV

        Julian CALDERAS, Jr. and Erica Calderas,
                     Appellants

                            v.

    FLAGSHIP HOMES, LTD. d/b/a Prestige Homes,
                 Appellee

From the 224th Judicial District Court, Bexar County, Texas
           Trial Court No. 2014-CI-04330
       Honorable Martha B. Tanner, Judge Presiding


                   No. 04-14-00597-CV

          Thomas H. VEITCH and Anne Veitch,
                      Appellants

                            v.

   FLAGSHIP HOMES, LTD. d/b/a/ Prestige Homes,
                Appellee

From the 438th Judicial District Court, Bexar County, Texas
             Trial Court No. 2014-CI-04337
                          Honorable Martha B. Tanner, Judge Presiding


                                         ORDER

        In Appeal Nos. 04-14-00452-CV, 04-14-00568-CV, and 04-14-00597-CV, Appellants
Mark and Angelica Hart; Julian and Erica Calderas; and Thomas and Anne Veitch have filed a
Joint Unopposed Motion to Consolidate Appeals, requesting that we consolidate Appeal Nos. 04-
14-00452-CV, 04-14-00568-CV, and 04-14-00597-CV. Appellants state that all three appeals
arise out of the same arbitration proceeding and address the same issues. According to
appellants, “[a]ll three underlying proceedings have always been treated by the parties, the trial
court, and the arbitrator as one proceeding,” and “[c]onsolidation of the appeals will foster
judicial economy and limit the amount of resources expended by the parties in these appeals.”
Therefore, we agree that in the interest of efficient administration, all three appeals should be
consolidated for purposes of briefing and argument. We GRANT appellants’ unopposed motion
to consolidate.

         We ORDER Nos. 04-14-00452-CV, 04-14-00568-CV, and 04-14-00597-CV
consolidated for purposes of briefing and argument on appeal. The parties must file motions,
briefs, and other pleadings as if the appeals were one but put all three appeal numbers in the style
of the case. However, a record must be filed in each appeal, and the record in each case will
remain separate. If supplementation of the record becomes necessary, the supplemental material
must be filed in the appeal to which it applies.

       The appellate record has been filed in Appeal Nos. 04-14-00452-CV and 04-14-00568-
CV. However, the reporter’s record has not yet been filed in Appeal No. 04-14-00597-CV.
Appellants note that the reporter’s record is the same in all three appeals. We therefore ORDER
the Clerk of this Court to copy the reporter’s record in Appeal No. 04-14-00452-CV, which is the
same as the one in Appeal No. 04-14-00568-CV, and place that copy in Appeal No. 04-14-
00597-CV.

        We further ORDER that all three appeals must be argued together in one brief, as in a
single appeal, and if oral argument is requested and granted, the total time limit for each side at
oral argument shall equal the ordinary time limit for a single appeal. This Court will dispose of
all appeals with the same judgment, opinion, and mandate.

       In their motion, appellants requested that upon consolidation, we impose a new briefing
deadline. Having granted appellants’ motion, we ORDER appellants to file their brief on or
before September 18, 2014.


                                                     ___________________________________
                                                     Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of August, 2014.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court